11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Galilee Partners, L.P.,                       * From the 98th District
                                                Court of Travis County,
                                                Trial Court No. D-1-GN-09-002265.

Vs. No. 11-12-00033-CV                        * January 31, 2014

Texas Commission on                           * Memorandum Opinion by Wright, C.J.
Environmental Quality,                          (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Galilee Partners, L.P.